Interim Decision *1674

Kerns OF CARRUBBA
In Visa Petition Proceedings
A-7423207
Decided by Board December 10, 1980
In the absence of clear and convincing evidence to establish a 1982 common-law
-marriage of petitioner in the State or Ohio, where such marriages are valid,
petitioner's marriage to beneficiary in 1984 is valid for immigration purposes.

The case comes forward on appeal from the order of the District
Director, Cleveland District, dated, August 4, 1966 for the reason that
the petitioner's marriage to the beneficiary, Alfredo Carrubba, on
August 15, 1964 is not valid because she was not then free to marry
as she was the legal spouse of George Henry Huff with whom she
entered into a common-law marriage on or about November 1962
and continued this relationship for approximately one year; common-law marriages are -valid in the State of Ohio; the petitioner
has failed to submit evidence that her marriage to Huff has been
terminated.
The petitioner, a native born citizen of the United States, 32 years
old, female, seeks immediate relative status on behalf of the beneficiary as her husband. The beneficiary is a. native and citizen of Italy
42 years old. The parties were married at Cleveland, Ohio on August
15,1961. The visa petition indicates no prior marriages for the
petitioner. The beneficiary had two prior marriages which were
terminated by divorce on April 25, 1955 and August 8, 1964 in Cleveland, Ohio.
The visa petition was previously denied by the District Director
on February 8, 1966 on the same grounds. However, on June 8, 1966
the District Director realizing that the decision had been entered
without the petitioner being advised in 'writing that the evidence
was available for her review and without being afforded an opportunity to rebut it as provided in 8 OFIt 108.2(b) (2), withdrew his
denial order of February 8, 1966 and reopened the proceedings to
permit review of the evidence and record of proceedings by the pad914

Interim Decision #1 674
tioner 1171C1 to afford her an opportunity to rebut such evidence and
submit any new evidence pertinent to the application.
The Service case for denial of the visa petition rests upon a s finding that the petitioner entered into a common-law marriage in Ohio
with one George Henry Huff on or about November 1962 and continued this relationship for approximately one year and inasmuch as
this marriage was not legally terminated, her subsequent marriage
to the beneficiary is invalid: The record contains a report of investigation dated January 14, 1965.. A sworn statement was taken from
the petitioner on November 18, 1964. The petitioner testified that she
had met Huff at Parma Hospital whore they were both employed.

The petitioner had had a daughter born out of 'wedlock Huff told
her he would make a home for her and her daughter and they moved
into an apartment with Huff. The petitioner denied any sexual relationship with Huff, claimed he always was drunk and would sleep
in bars or on the ground, and after about six months she could not
stand it any longer and became hospitalized. Her mother had been
taking oars of the child until he was placed in a foster home and
she wee rushed into the hospital and lost contact with Huff. According to the petitioner's testimony, the situation with Huff began. in
March 1963 and terminated in November 1963. She testified that
Huff actually rented the place but that she paid the rent and they
had no joint charge accounts, bank accounts or checking accounts.
She testified she introduced Huff to her parents as her boyfriend.
Although the petitioner testified that she did not introduce Huff as
her husband to her landlady, Mary Tytko, investigation disclosed
that the eviction notice was served against George and Doris Huff.
However, if the petitioner introduced Huff as George, it would be
natural for the landlady to assume they were married.

A review of Catholic Charities' files on December 28; 1964 indicated that the petitioner and George Huff told the agency they were
married in Angola, Indiana, November 22, 1962, but at a later date,
after the perties,had separated, she told Catholic Charities that the
statement about the marriage was a lie. Marriage records for Angola, Indiana were checked on December 29, 1961 and no record of a
marriage between the petitioner and Huff was located. Other evidence contained in the investigation discloses that the petitioner and
Huff were listed. on some records, such as Catholic Charities' records
and payroll records from Parma Hospital, as married.
A sworn statement was taken from George Huff on January 11,
1965. He stated that he and the petitioner had been working
together at Parma Hospital, they dated and he had a sex act with
her and that he asked her to move in with him at his apartment,
915

Interiin Decision #1674
- which she didin November 1962. Huff claimed they had a joint
charge account at Sears Roebuck, a claim which. could -not be substantiated by Service investigation. Huff stated that the petitioner
represented herself to people as his wife and that oho fully under-

stciod they were living together as man and wife, that he told people
she was his wife and they lived together this way about one year.
He further testified that he bought the petitioner an engagement ring
and a wedding ring to make the situation look, right. Huff testified
to four marriages, the first in 1937 and the last in 1951, all of these
marriages being terminated by divorce' decrees which are part of
the record.

- The issue, therefore, is whether the evidence regarding the relationship between the petitioner and George Henry Huff amounts to
a common-law marriage. Common-law marriages are recognized in
the State of Ohio, which is the law applicable to the situation. The
petitioner has denied that a common-law marriage was ever intended .
or entered into, has denied consummation although admitting living
together with Huff. Huff has testified that they lived together as
man and wife and were so known. At the reopened hearings the
petitioner submitted an affidavit of Sophie Klingbeil executed July
14, 1966, her own affidavit executed Ally 20, 1966 as well as statements of two other persons. The affidavit of Sophie Klingbeil is to
the effect that she met the petitioner in the winter. of 1962; that the
petitioner was brought thereby George Huff; that they told them
they had gone away to'get married; that a month or two later, the
petitioner told the affiant and her husband that she was not really
married to George and said that they were living together and pretended to be married so they could. get her baby back from the
'

Catholic Charities; that about the same time George Huff told them
he had felt sorry for her because of her home life and because she

wanted her baby back,-which is why he pretended to be married to
her. George was drinking a lot and fell asleep at the bar. He
claimed that the petitioner had no reason to object to his drinking
because they were not married and every time he got drunk he said
they were pretending to be married because he felt sorry for her.
George Huff, who appears to have gotten drunk quite frequently,
stated that another reason he was staying with the petitioner was
because she was paying for the rent and he was able to take money
from her purse to pay for his drinking.
A signed statement by Rosalind Basista is to. the effect that she
met the petitioner in the fall of 1962 at a dinner and the latter was .
introduced to her as George Huff's girl friend; that she had heard
that the petitioner and George Fluff were only pretending to be mar-

916

Interim Decision #1674
ried so she could get her daughter back from Catholic Charities and
that the petitioner stated that she did not wish to marry George
because he drank too much. The hearsay nature of some of the• in
'contained in the statement of Rosalind tesista is recognized.

The record contains a statement signed by Mary Tytko, the landlady at the premises rented by the petitioner and George Huff, to
the effect that she did not know they were married but just knew
that they were living in the apartment. She knew Doris wanted to
keep her baby and Catholic Charities kept checking on her. The
petitioner eroented st. sworn statement on :rub? 20, 1966 to the effect
that the sole purpose in living with George Huff was so that she
could regain custody of her daughter, that she could dd this only by
representing she was married and that she gave her name as Doris
Huff solely for this purpose, and that at no thus did she ever intend
to be presently married to George Huff.
Common-law marriages are valid in Ohio.' As a matter of public
policy, such marriages are not favored. In re Speeler , 6 0.0.. 529.
The case of Alter Van Aseh,en, 11 0.0. 2d 195, gives a good summary
of law relating to common-law marriages in Ohio. The essential
requirements for a common-law marriage in Ohio are stated to be:
"An agreement of marriage in praesenti when made by parties competent to contract, accompanied and folloived by .cohabitation as
husband and wife, they being so treated and reputed, in. the community and circle in which they move, establishes a valid marriage
at common law." , So-called common-law marriages contravene
public policy and shOuld not be accorded any favor; indeed, they
are quite generally 'condemned. It is well settled in Ohio that to
establish a common law marriage, all the essential elements of such

a relationship must be shown by clear and convincing evidence.'
In the case of Brastein v. Sedimy, 78 Ohio Law Abstract, 481, it
was held in order to establish a common-law marriage, all essential
elements to such a relationship must be shown by clear and convincing evidence. Clear and convincing proof has been defined as that
degree of proof though not necessarily conclusive, which will produce in the mind of the court a firm belief or conviction, or, as that
degree of proof which is more than a preponderance but less than
beyond a reasonable doubt. Preponderance in turn, is not determined by the number of witnesses, but by the weight of the evidence
Holmes v. Pere Marquette Ry. Co., 28 Ohio App. 297, 162 N.D. 675.
Umbenhotoer v. Labus, 85 Ohio St. 238, 97 N.E. 832.
'In re Estate of Redman, 135 Ohio St. 554; Howard v. Central .Nat'l Bank
21 Ohio App. 74, 152 N.!: 784; Eagles v. McKee, 38 N.E. 2d 417.

917

Interim Decision #1674
which is determined by the witnesses' opportunity for knowledge,
the information actually possessed and related, and the manner in
which the testimony is given. .
In the instant ease, the evidence as to a common-law marriage
falls far short of the standard set forth by the .Ohio courts to establish such a marriage—Le., dear and convincing evidence. At
most, the evidence establishes that the petitioner and Huff lived together for about one year and that certain records .show them to he
man and wife. The record is wholly devoid of any proof that the
parties agreed in verba praesenti to become man and wife. The -wife
has denied cohabitation, or that they were treated and reputed to be
husband and wife in. the community and the circle in which they
moved. Her testimony has been corroborated. Upon a full consideration of the record, it is concluded that the standard of clear
and convincing proof of a common law marriage of Huff has not
. been met in this case. Accordingly, the petitioner's present marriage to the beneficiary is regarded as valid. The appeal will be
sustained.

ORDER: It is ordered that the appeal be sustained. and that the
visa petition be approved for immediate relative status.

918

